                 Case 4:19-cv-01451-KAW Document 19 Filed 04/22/19 Page 1 of 3




 1   Daniel C. Girard (State Bar No. 114826)                  Tiffany Cheung (State Bar No. 211497)
     Simon S. Grille (State Bar No. 294914)                   Lucia Xochiquetzal Roibal (State Bar No 306721)
 2   GIRARD SHARP LLLP                                        MORRISON & FOERSTER LLP
     601 California Street, Suite 1400                        425 Market Street
 3   San Francisco, California 94108                          San Francisco, California 94105
     Telephone: (415) 981-4800                                Telephone: (415) 268-7315
 4   Facsimile: (415) 981-4800                                Facsimile: (415) 268-7522
 5   dgirard@girardsharp.com                                  tcheung@mofo.com
     sgrille@girardsharp.com                                  lroibal@mofo.com
 6
     Counsel for Petitioner                                   Adam J. Hunt (pro hac vice)
 7                                                            MORRISON & FOERSTER LLP
                      S DISTRICT
                   ATE           C                            250 West 55th Street
 8                T
                                            O




                                                              New York, New York 10019-9601
             S




                                             U
            ED




                                              RT




                                         ED                   Telephone: (212) 336-4341
                                 ORDER
        UNIT




 9                       O
                 IT IS S                                      Facsimile: (212) 468-7900
                                                  R NIA




10                                                            AdamHunt@mofo.com
                                       estmore
        NO




                                andis W
                      Judge K
                                                  FO




11                                                            Counsel for Respondent
         RT




                                              LI




                 ER
            H




                                            A




12                    N                       C
                                        F
                          D IS T IC T O
                                R
13                                        IN THE UNITED STATES DISTRICT COURT

14                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
      SHELTON BOLLINGER,                                         Case No. 4:19-cv-01451-KAW
16

17                                       Petitioner,             JOINT STIPULATION OF
                 v.                                              DISMISSAL WITHOUT PREJUDICE
18                                                               PURSUANT TO FED R CIV P 41(a)
      UBER TECHNOLOGIES, INC.,
19

20                                Respondent.

21

22

23

24

25

26

27

28                                                JOINT STIPULATION OF DISMISSAL
                                                     CASE NO. 4:19-cv-01451-KAW
             Case 4:19-cv-01451-KAW Document 19 Filed 04/22/19 Page 2 of 3




 1              JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
 2          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Petitioner Shelton Bollinger

 3 and Respondent Uber Technologies, Inc. hereby stipulate to dismiss, without prejudice, each

 4 claim and count asserted by Petitioner against Respondent in the above-styled action, with each

 5 party to bear its own costs and attorneys’ fees.

 6
     Dated: April 19, 2019                               Respectfully submitted,
 7
                                                         By:      /s/ Simon S. Grille
 8                                                       Daniel C. Girard (State Bar No. 114826)
                                                         Simon S. Grille (State Bar No. 294914)
 9
                                                         GIRARD SHARP LLLP
10                                                       601 California Street, Suite 1400
                                                         San Francisco, California 94108
11                                                       Telephone: (415) 981-4800
                                                         Facsimile: (415) 981-4800
12                                                       dgirard@girardsharp.com
                                                         sgrille@girardsharp.com
13
     .
14
                                                         Counsel for Petitioner
15
     Dated: April 19, 2019                               By:    /s/ Adam J. Hunt
16
                                                         Tiffany Cheung
17                                                       Lucia Xochiquetzal Roibal
                                                         Morrison & Foerster LLP
18
                                                         425 Market Street
19                                                       San Francisco, California 94105
                                                         Telephone: (415) 268-7315
20                                                       Facsimile: (415) 268-7522
                                                         tcheung@mofo.com
21                                                       lroibal@mofo.com
22
                                                         Adam J. Hunt, pro hac vice
23                                                       Morrison & Foerster LLP
                                                         250 West 55th Street
24                                                       New York, New York 10019-9601
                                                         Telephone: (212) 336-4341
25                                                       Facsimile: (212) 468-7900
26                                                       AdamHunt@mofo.com

27
                                               -2-
28                              JOINT STIPULATION OF DISMISSAL
                                   CASE NO. 4:19-cv-01451-KAW
             Case 4:19-cv-01451-KAW Document 19 Filed 04/22/19 Page 3 of 3



                                                            Counsel for Respondent
 1

 2
                                              ATTESTATION
 3
           I, Simon S. Grille, am the ECF user whose identification and password are being used to
 4
     file this Joint Stipulation of Dismissal. I attest under penalty of perjury that concurrence in this
 5
     filing has been obtained from all signatories above.
 6

 7   Dated: April 19, 2019                                         /s/ Simon S. Grille

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                -3-
28                               JOINT STIPULATION OF DISMISSAL
                                    CASE NO. 4:19-cv-01451-KAW
